IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAS VEGAS PAVING,                                       No. 85477
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,                               :t          n

                 IN AND FOR THE COUNTY OF                                 „r]
                                                                          FII
                 CLARK; THE HONORABLE ADRIANA
                 ESCOBAR, DISTRICT JUDGE; AND
                 THE HONORABLE MICHAEL A.                                             f3RowN
                                                                                  JpREw,
                 CHERRY, SENIOR DISTRICT COURT
                                                                                      CLERK
                 JUDGE,
                 Respondents,
                   and
                 DE'LOIS Y. TURNER,
                 Real Party in Interest.

                                       ORDER DENYING PETITION

                            This is an original petition for a writ of mandamus challenging
                a district court order denying a motion to strike a request for a trial de novo
                and a district court order denying a motion for reconsideration. Petitioner
                asserts that Real Party in Interest failed to participate in the mandatory
                court-annexed arbitration program in good faith and therefore the district
                court should have stricken her request for a trial de novo.
                            A writ of mandamus is available when the petitioner lacks a
                plain, speedy, and adequate remedy at law. NRS 34.170; Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004).
                "Petitioners carry the burden of demonstrating that extraordinary relief is
                warranted." Pan, 120 Nev. at 228, 88 P.3d at 844. After reviewing the
                instant petition, we conclude that Petitioner has failed to meet its burden
                of demonstrating that it lacks an adequate remedy at law by way of an

SUPREME COURT
      OF
   NEVADA


  I.M7A                                                                           -
                appeal after a final judgment. See Walker v. Second Judicial Dist. Court,
                136 Nev. 678, 683, 476 P.3d 1194, 1198 (2020) (holding that an appeal after
                a final judgment is an adequate remedy to challenge bad faith participation
                in the court-annexed arbitration program). Accordingly, we
                            ORDER the petition DENIED.



                                                                               ,   C.J.
                                                    arraguirre



                                                   Hardesty


                                                                                   J.
                                                   Stiglich




                cc:   Hon. Adriana Escobar, District Judge
                      Hon. Michael A. Cherry, Senior Justice
                      Emerson Law Group
                      Dimopoulos Injury Law
                      Ryan Alexander, Chtd.
                      Eighth District Court Clerk




SUPREME COURT
         OP
      NEVADA
                                                     2
PI   1917A